This is an action brought by Samuel J. Dodds, administrator of the estate of Sarah Dodds, deceased, to set aside a statutory mortgage foreclosure of homestead property. The facts are as follows: For many years prior to January 30, 1930, William John Dodds and wife, Sarah Dodds, lived on a farm in Troy township, Oakland county, and William John Dodds had for some time been doing business with the defendant bank and had borrowed money, some of which was used to pay taxes on the farm. The loans made by the bank to *Page 600 
William John Dodds were without security except the borrower's personal note.
On January 30, 1930, Thomas Cobb and Arthur Peck, officers of defendant bank, went to the Dodds home and obtained a mortgage on the premises. This mortgage was signed by William John Dodds. It also appears from the record that Sarah Dodds at the time of the signing of the mortgage was totally incompetent to execute such an instrument, made no response to any questions asked of her, could not make the cross for her signature, and the same was done by T. Cobb who took the pen, placed it in her hand, and made the cross for her. Sometime afterwards William John Dodds died leaving Sarah Dodds, his widow, with no minor children. Sarah Dodds died June 14, 1934. On October 22, 1931, the receiver of defendant bank instituted proceedings to foreclose the mortgage and the property was sold January 18, 1932, the deed becoming operative January 18, 1933.
Plaintiff, Samuel J. Dodds, for many years had lived with his parents on the farm and after the foreclosure sale attempted the purchase of the property from the receiver of the bank and during the negotiations the receiver sold the property to Elmer R. Wentworth for the sum of $1,200 plus unpaid taxes with a down payment of $600. When defendant Wentworth attempted to obtain possession of the property plaintiff resisted and brought the present action. The trial court, after hearing the testimony, dismissed plaintiff's bill of complaint.
Plaintiff appeals and contends that because Sarah Dodds was incompetent to execute any instrument at the time the alleged mortgage was executed, the same should be declared void abinitio; and that plaintiff is not now estopped from asserting the incompetency of his mother as of that date. *Page 601 
The trial court found that on January 30, 1930, when William John Dodds and Sarah Dodds, his wife, apparently executed the mortgage in question, Sarah Dodds was incompetent; that the officials of the bank taking the mortgage acted in good faith and that they were not advised of Sarah Dodds' condition; and that the conduct of plaintiff and the members of the Dodds family, at the time the mortgage was given, precludes them from taking advantage of the present situation and estopped them from relying upon the incompetency of Sarah Dodds at the time of the execution of the mortgage.
The record shows that Sarah Dodds was totally paralyzed on the right side; that she was 82 years of age; and that on the day Mr. Cobb and Mr. Peck came for the purpose of getting a mortgage on the farm, Mrs. Dodds said nothing when asked to sign the mortgage, then Mr. Cobb took her hand and made a mark on the paper. Under such circumstances, the conclusion is irresistible that at the. time above mentioned, the bank officials knew or should have known that Mrs. Dodds was incompetent to execute a mortgage, nor is the position of the bank strengthened by the failure of these officers to testify at the trial. From the above facts we must limit the question to whether or not, the property being homestead property, the signature of the wife is necessary to make a mortgage a valid one and subject to statutory foreclosure.
In the early case of Dye v. Mann, 10 Mich. 291, 297, the court said:
"The State Constitution provides that a mortgage or other alienation of the homestead therein mentioned, 'by the owner thereof, if a married man, shall not be valid without the signature of the wife to the same.' " *Page 602 
In Sherrid v. Southwick, 43 Mich. 515, the court said:
"But the Constitution after indicating what land shall be exempted as a homestead, declares that a 'mortgage or other alienation of such land by the owner thereof, if a married man, shall not be valid without the signature of the wife to the same.' Const. 1850, art. 16, § 2. A thing not valid is void; and a security void is incapable of enforcement. The Constitution in terms declares that the 'land and dwelling-house thereon' constituting the homestead, shall not be sold or mortgaged unless the wife of the owner, if he have one, unite with him in the act that disposes of or incumbers it."
And again in Shoemaker v. Collins, 49 Mich. 595, we said:
"The Constitution makes a mortgage thus executed without the wife's signature void. Sherrid v. Southwick, 43 Mich. 515. The husband having no capacity to make it by direct and formal act, could not do so indirectly by mere admission. It was therefore just as void after the foreclosure decree as before. To protect the rights of the family in the homestead it was proper that the husband and father should be joined as complainant, but the decree which secures them is for the benefit of the family, and not specially in his interest. The death of the wife made no difference; it could not make valid what was void before."
See, also, First National Bank of Buchanan v. Twombly,265 Mich. 555.
It is the rule in Michigan that a mortgage given on a homestead in which mortgage the wife does not join is absolutely void and unenforceable.* In the instant case the mortgage was void and being so *Page 603 
there could be no valid foreclosure of it, nor does the subsequent death of Mrs. Dodds give life and validity to the mortgage.
Defendants also contend that the conduct of plaintiff and other relatives of Sarah Dodds constitutes estoppel. We do not think so. At the time the alleged mortgage was being executed, the plaintiff was present but had no such interest in the homestead as would justify him in the prevention of the execution of the mortgage; and when he told the bank officers that his mother could not hold the pencil or make a mark or write her name because she neither knew nor was able to, he did all that he had any right to do.
"It may be stated as a general rule that it is essential to the application of the principle of equitable estoppel that the party claiming to have been influenced by the conduct or declarations of another to his injury, was himself not only destitute of knowledge of the state of facts, but was also destitute of any convenient and available means of acquiring such knowledge; and that, where the facts are known to both parties, or both have the same means of ascertaining the truth, there can be no estoppel." 11 A.  E. Encyc. Law (2d Ed.), p. 434.
We fail to find that the plaintiff did any act which misled defendant bank in securing the claimed mortgage or in the subsequent sale of the property to Wentworth and for the reasons above stated the decree of the lower court should be reversed, the mortgage canceled and all subsequent proceedings relating to its foreclosure be held void and of no effect. Plaintiff should recover costs.
POTTER, J., did not sit.
* See 12 USCA, § 282; Treasury Document No. 2961, 1928, chap. 1, § 12. — REPORTER.
* See Const. 1908, art. 14, § 2. — REPORTER. *Page 604